EXAMINER’S AMENDMENT
Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Formal matters of the instant application have been amended as follows (see MPEP § 714.03 authorizing examiner to correct formal matters without applicant’s authorization so long as claim scope is not altered): 
Regarding Claim 1:
In Line 15: After “a corresponding light-emitting diode”, insert ---of the plurality of light-emitting diodes--- to clarify the cooperative interrelationship between these two claimed features

Closest Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which are deemed most relevant to the patentability of the claimed invention:
U.S. Pre-Grant Pub. 2017/0373046 to- Gardner et al.

U.S. Pre-Grant Pub. 2013/0130440 to- Hu et al.

U.S. Pre-Grant Pub. 2017/0338374 to- Zou et al.

U.S. Pre-Grant Pub. 2017/0330867 to- Zou et al.

U.S. Pre-Grant Pub. 2018/0190614 to- Kumar et al.

U.S. Pre-Grant Pub. 2018/0190876 to- Liu et al.

U.S. Pre-Grant Pub. 2015/0353781 to- Namiki et al.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of independent Claim 1 including a manufacturing method of a pixel array substrate comprising, inter alia: 
forming a flux material layer on the substrate, the flux material layer at least partially covering each of the first conductive materials, wherein the flux material layer has a softening temperature lower than a melting temperature of the first conductive materials;
disposing a plurality of light-emitting diodes on the flux material layer, wherein the 10plurality of light-emitting diodes respectively correspond to each of the first conductive materials on each of the first contact pads;
heating the substrate to bring the flux material layer to the softening temperature; and
heating the substrate to bring each of the first conductive materials to the melting temperature to form first conductive structures [emphasis examiner’s];
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892

/Matthew E. Gordon/Primary Examiner, Art Unit 2892